Case 2:20-cv-01503-PBT Document1 Filed 03/19/20 Page 1 of 12

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

1) BUABECENISENCE PROJECT, INC., EN

a New Jersey Non Profit Corporation,

JS 44° (Rev. 06/17)

REAL / TECH INVESTMENT GROUP, L-P., a
Pennsylvania Limited Partnership,

County of Residence of First Listed Defendant Philadelphia
ON U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

(b) County of Residence of First Listed Plaintiff UNION
(EXCEPT IN U.S, PLAINTIFF CASES}

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (If Known)

Dessen, Moses & Rossitto, 600 Easton Road,
Willow Grove, PA 19090; (215) 658-1400

 

 

Il, BASIS OF JURISDICTION (Piace an “x" in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Pisce an “X" in One Box for Plaintiff
(Far Diversity Cases Only) and One Box jor Defendant)
O11 US. Government 2% 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party} Citizen of This State 9 1 © 1 _ Incorporated or Principal Place gao4 04
of Business In This State
O02 US. Goverment O04 Diversity Citizen of Another State O 2 6 2 Incorporated and Principal Place o5 a5
Detendant (Indicate Citizenship of Parties in Item IH) of Business In Another State
Citizen or Subject of a O03 © 3  Forvign Nation go6 06
Forign Country

 

 

 

IV. NATURE OF SUIT (Place an "X" in One Box Only)

 

 

[ CONTRACT TORTS” FORFEITUREPENALTY |
OB 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure
0 120 Marine Ci 310 Airplane 0 365 Personal Injury - of Property 21 USC 831
O 130 Miller Act O 315 Airplone Product Product Liability OF 690 Other
© 140 Negotiable Instrument Liability 1 367 Health Care/
1 150 Recovery of Overpayment | ( 320 Assault, Libel & Pharmaceutical

& Enforcement of Judgment Slander Personal Injury
CF 151 Medicare Act OF 330 Federal Employers‘ Product Liability
OF 152 Recovery of Defaulted Liability 5 368 Asbestos Personal

Student Loans 0 340 Marine Injury Product

(Excludes Veterans) © 345 Marine Product Liability
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY

of Veterun’s Benefits G 350 Motor Vehicle © 370 Other Fraud 0 710 Fair Labor Standards
OD 160 Stockholders' Suits iF 355 Motor Vehicle O 371 Truth in Lending Act
O 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations
1 196 Franchise Injury CV 385 Property Damage C740 Railway Labor Act

0 362 Personal Injury - Product Liability O 751 Family and Medical

Medical Malpractice

Click here for: Nature of Suit Cox

AN. ¥

CO 422 Appeal 28 USC 158
0 423 Withdrawal
28 USC 157

© $20 Copyrights

C7 830 Patent

C7 835 Patent - Abbreviated
New Drug Application

340 Trademark

 

 

 

 

Leave Act

 

 

D 861 HIA (13958)

OF 862 Black Lung (923)

OB 863 DIVCADAWW (405(e))
O 864 SSID Title XVI

CF 865 RSI (405(g))

 

le Descriptions.

 
  

 

  

  

© 375 False Claims Act

[9 376 Qui Tam (31 USC
3729(a))

(7 400 State Reapportionment

© 410 Antitrust

O 430 Banks and Banking

0 456 Commerce

0 460 Deportation

O 470 Racketeer Influenced and
Corrupt Organizations

© 480 Consumer Credit

) 490 Cable/Sat TV

C1 850 Securities/Commodities/
Exchange

[ 890 Other Statutory Actions

891 Agricultural Acts

© 893 Environmental Matters

© 895 Freedom of Information

 

 

P Ri B O 790 Other Labor Litigation FED T. Act
6 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement © 870 Toxes (U.S, Plaintiff (1 896 Arbitration
CO} 220 Foreclosure D 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment O S10 Motinns to Vacate O 871 IRS—Third Party Act/Revicew or Appeal of
OF 240 Torts to Land (1 443 Housing’ Sentence 26 USC 7609 Agceucy Decision
1 245 Tort Product Liability Accommodations O 530 General 0 950 Constitulionality of
© 290 All Other Real Property C1 445 Amer, w/Disabititics - | 1 539 Death Penalty IMMIGRATION State Statutes
Employment Other: 0 462 Naturalization Application
K 446 Amer. w/Disabilitics -] 1 540 Mandamus & Other [6 465 Other Immigration
Other 0 $50 Civil Rights Actions
0 448 Education O 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
HL Originai 112 Removed trom O 3. Remanded from O 4 Reinstatedor O S Transferred trom © 6 Multidistrict O18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specif) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
Title iii of the Americans with Disabilities Act - 42 U.S.C. Sec. 12181. et $aq.
Brief description of cause:
Equal access to places of public accommodation for individuals with disabilities

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIL. REQUESTED IN (CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VU. RELATED CASK(S) 7
instructs i
IF ANY ee msn: GE — DOCKET NUMBER ee
DATE SIGNATURE TT Ce Ox
3 | t] | Leto A
FOR OFFICE USE 0} —— = —r
RECEIPT # AMOUNT APPLYING LFP JUDGE MAG. JUDGE
Case 2:20-cv-01503-PBT Document1 Filed 03/19/20 Page 2 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
PHILADELPHIA DIVISION

THE INDEPENDENCE PROJECT, INC.,
a New Jersey Non Profit Corporation,

Plaintiff,
VS. Case No.:

REAL/TECH INVESTMENT GROUP, L.P.,
a Pennsylvania Limited Partnership,

Defendant.
/

COMPLAINT
Plaintiff, THE INDEPENDENCE PROJECT, INC., a New Jersey Non-Profit

Corporation, on its behalf and on behalf of all other mobility-impaired individuals similarly-

situated, (sometimes referred to as “Plaintiff’ ), hereby sues the Defendant, REAL/TECH

INVESTMENT GROUP, L.P., a Pennsylvania Limited Partnership, (herein sometimes referred

to as “Defendant’’), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs

pursuant to the Americans with Disabilities Act, 42 USC § 12181 et seq. (‘ADA”).

1, Plaintiff, THE INDEPENDENCE PROJECT, INC., is a non-profit corporation formed
under the laws of the State of New Jersey and maintains its principal office at 1002
Central Avenue, New Providence, NJ 07974-1030, in the County of Union.

2. Defendant’s property, Swarthmorewood Shopping Center is located at 755 S Chester Rd,
Swarthmore, PA 19081 in the County of Delaware.

3. Venue is properly located in the Eastern District of Pennsylvania because venue lies in
the judicial district of the property situs. The Defendant's property is located in and does

business within this judicial district.
Case 2:20-cv-01503-PBT Document1 Filed 03/19/20 Page 3 of 12

Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seg. See, also, 28 USC § 2201 and
§ 2202.

Plaintiff, THE INDEPENDENCE PROJECT, INC., is a non-profit New Jersey
corporation. Members of this organization include individuals with disabilities as defined
by the ADA, and are representative of a cross-section of the disabilities to be protected
from discrimination by the ADA. The purpose of this organization is to represent the
interest of its members by assuring places of public accommodation are accessible to and
usable by the disabled and that its members are not discriminated against because of their
disabilities. THE INDEPENDENCE PROJECT, INC. and its members have suffered and
will continue to suffer direct and indirect injury as a result of the Defendant’s
discrimination until the Defendant is compelled to comply with the requirements of the
ADA. One or more of its members has suffered an injury that would allow it to bring suit
in its own right. THE INDEPENDENCE PROJECT, INC. has been discriminated
against because of its association with its disabled members and their claims.

DENNIS MAURER is a New Jersey resident, and qualifies as an individual with
disabilities as defined by the ADA. Mr. Maurer has multiple sclerosis and is mobility
impaired, and uses a wheelchair for mobility. Mr. Maurer is a member of the Plaintiff
organization, THE INDEPENDENCE PROJECT, INC., discussed above in paragraph 5.
Mr. Maurer has been to the subject property numerous times. The barriers to access as

set forth herein have endangered his safety. He plans to return to the subject property in
Case 2:20-cv-01503-PBT Document1 Filed 03/19/20 Page 4 of 12

the near future. Mr. Maurer has been a resident of South Jersey his entire life, and
regularly travels to Philadelphia to see friends, to eat, to shop and to go to shows,
concerts and sporting events, and to go to Parx Casino and Race Track. In conjunction
with his activities in Philadelphia, he enjoys looking for the best Philly cheesesteaks. Mr.
Maurer is an avid horseman, and is a retired former thoroughbred trainer in the state of
New Jersey. He trained horses at Philadelphia Park in the 80’s and 90’s.

Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendant is responsible for complying with the obligations of the ADA. The
place of public accommodation that the Defendant owns, operates, leases or leases to is
known as Swarthmorewood Shopping Center, and is located at 755 S Chester Rd,
Swarthmore, PA 19081.

THE INDEPENDENCE PROJECT, INC. and DENNIS MAURER have a realistic,
credible, existing and continuing threat of discrimination from the Defendant’s non-
compliance with the ADA with respect to the property as described but not necessarily
limited to thé allegations in paragraph 11 of this Complaint. Plaintiff has reasonable
grounds to believe that they will continue to be subjected to discrimination in violation of
the ADA by the Defendant. DENNIS MAURER desires to visit Swarthmore Shopping
Center not only to avail himself of the goods and services available at the property but to
assure himself that the property is in compliance with the ADA so that he and others
similarly-situated will have full and equal enjoyment of the property without fear of

discrimination,
10,

11.

b)

d)

Case 2:20-cv-01503-PBT Document1 Filed 03/19/20 Page 5 of 12

The Defendant has discriminated against the individual Plaintiff and members of the
corporate Plaintiff organization by denying them access to, and full and equal enjoyment
of, the goods, services, facilities, privileges, advantages and/or accommodations of the
buildings, as prohibited by 42 USC § 12182 et seq.

The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff
in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendants have 10 or fewer employees and gross receipts
of $500,000 or less), A preliminary inspection of the Swarthmore Shopping Center has
shown that violations exist. These violations which DENNIS MAURER personally
encountered or observed, include, but are not limited to:

Parking and Exterior Accessible Route

Swarthmorewood Shopping Center provides accessible parking that is not maintained,
lacks identification signage, contains spaces which lack access aisles and fails to provide
an accessible route from parking, violating Sections 402 and 502 of the 2010
Accessibility Standards. These conditions during numerous visits caused Mr. Maurer to

Double Park to ensure he could exit/enter his van and prevented Mr. Maurer from
unloading from his van freely and safely.

Curb ramps provided to access stores at Swarthmorewood Shopping Center are unsafe for
wheelchair users and are not provided in some areas of the center. The curb ramps
contain excessive slopes, abrupt changes of level and lack level landings, violating
Sections 402 and 406 of the 2010 Accessibility Standards. Curb ramps with excessive
slopes are a hazard to Mr. Maurer and put him in danger of tipping over.

Ramps at Swarthmorewood Shopping Center lack accessibility including excessive
slopes, lack of handrails and fail to provide a level landing, violating Section 405 of the
2010 Accessibility Standards. Improper ramps are a tipping hazard for Mr. Maurer.

Swarthmorewood Shopping Center fails to provide the required amount of compliant
accessible parking spaces, violating Section 502 of the 2010 Accessibility Standards.
The lack of accessible parking makes Mr. Maurer park in open areas so he can unload
freely and safely from his vehicle.
g)

h)

i)

k)

l)

Case 2:20-cv-01503-PBT Document1 Filed 03/19/20 Page 6 of 12

The exterior accessible route from parking spaces and along the sidewalk at
Swarthmorewood Shopping Center contains severe abrupt changes of level greater than
inch, slopes beyond 2.0% and lacks a direct route to ramps or curb ramps, violating
Section 402 of the 2010 Accessibility Standards. Mr. Maurer was forced to travel in the
traffic area of the center while avoiding abrupt changes of level to get to the curb ramp.

Swarthmorewood Shopping Center fails to provide a safe accessible route to the adjacent
bus stop, street or sidewalk, violating Section 206.2.1 of the 2010 Accessibility
Standards. The lack of an accessible route prevents the option of public transportation
for Mr. Maurer.

Access to Goods and Services

Swarthmorewood Shopping Center including Dollar Magic and 320 Market Cafe fail to
provide lowered counters and certain elements are mounted beyond the reach of Mr.
Maurer, violating Sections 308 and 904 of the 2010 Accessibility Standards. Mr, Maurer
required assistance while checking out at Swarthmorewood Shopping Center.

Entering tenants is impeded by abrupt changes of level at the base and/or slopes beyond
limits, violating Section 404 of the 2010 Accessibility Standards. Abrupt changes of
level can cause damage to Mr. Maurer’s wheelchair.

320 Market Cafe fail to provide accessible dining tables for those in wheelchairs,
violating Section 902 of the 2010 Accessibility Standards. Mr. Maurer was unable to
dine comfortably due to a lack of accessible tables.

Restrooms

Restrooms at 320 Market Cafe were reported to be unsafe for use by the plaintiff.
Inspection revealed Mr. Maurer was unable to use the restrooms safely due to a lack of
accessibility. Including, inaccessible water closets which lack proper controls and
wheelchair maneuvering space violating Section 601 of the 2010 Accessibility Standards.

Restrooms at 320 Market Cafe provide dispensers beyond reach of Mr. Maurer and are
inaccessible to the plaintiff, violating Section 308 of the 2010 Accessibility Standards.

320 Market Cafe provide restrooms that contain improper centerlines for the water
closets and lack proper grab bars, violating Section 604 of the 2010 Accessibility
Standards. Mr. Maurer was unable to access the water closet due to a lack of
maneuvering space.

m) Using restrooms doors 320 Market Cafe is impeded by round door knobs, improper

signage and/or a lack of maneuvering clearance, violating Section 404 of the 2010
Accessibility Standards. Lack of latch side clearance, stored goods and maneuvering
space impede Mr. Maurer from easily accessing doors.

5
12.

13.

14.

Case 2:20-cv-01503-PBT Document1 Filed 03/19/20 Page 7 of 12

Maintenance

The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

All of the foregoing cited violations are violations of both the 1991 Americans with
Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as
adopted by the Department of Justice.

The discriminatory violations described in paragraph 11 are not an exclusive list of the
Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, the members
of the Plaintiff group, and all other individuals similarly-situated, have been denied
access to, and have been denied the benefits of services, programs and activities of the
Defendant’s buildings and its facilities, and have otherwise been discriminated against
and damaged by the Defendant because of the Defendant’s ADA violations, as set forth
above. The individual Plaintiff, the members of the Plaintiff group and ail others
similarly-situated will continue to suffer such discrimination, injury and damage without
the immediate relief provided by the ADA as requested herein. In order to remedy this
discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of
public accommodation in order to determine all of the areas of non-compliance with the
Americans with Disabilities Act.

Defendant has discriminated against the individual and corporate Plaintiffs by denying
them access to full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of its place of public accommodation or commercial
15.

16.

Case 2:20-cv-01503-PBT Document1 Filed 03/19/20 Page 8 of 12

facility in violation of 42 USC § 12181 et seg. and 28 CFR. 36.302 et seq. Furthermore,
the Defendant continues to discriminate against the Plaintiff, and all those similarly-
situated by failing to make reasonable modifications in policies, practices or procedures,
when such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities: and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent injunction. Plaintiff has retained the undersigned counsel and is entitled to
recover attomey’s fees, costs and litigation expenses from the Defendant pursuant to 42
USC § 12205 and 28 CFR 36.505.

Defendant is required to remove the existing architectural barriers to the physically
disabled, when such removal is readily achievable for its place of public accommodation
that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that
the altered portions of the facility are readily accessible to and useable by individuals
with disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally,

if the Defendant’s facility is one which was designed and constructed for first occupancy
17.

18.

Case 2:20-cv-01503-PBT Document1 Filed 03/19/20 Page 9 of 12

subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s
facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendants have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiffs or waived by the Defendants.

Pursuant to 42 USC § 12188, this Court is provided with authority to grant Plaintiff
Injunctive Relief, including an order to require the Defendant to alter the
Swarthmorewood Shopping Center to make those facilities readily accessible and useable
to the Plaintiff and all other persons with disabilities as defined by the ADA; or by
closing the facility until such time as the Defendant cures its violations of the ADA.
WHEREFORE, Plaintiff respectfully request:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit are in violation of Title III of the Americans with
Disabilities Act, 42 USC § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all readily
achievable alterations to the facility; or to make such facility readily accessible to and
useable by individuals with disabilities to the extent required by the ADA; and to require
the Defendant to make reasonable modifications in policies, practices or procedures,
when such modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing
Case 2:20-cv-01503-PBT Document1 Filed 03/19/20 Page 10 of 12

to take such steps that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

a An award of attorney’s fees, costs and litigation expenses pursuant to 42 USC
§ 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable under

Title II] of the Americans with Disabilities Act. The Order shall further require the

Defendant to maintain the required assessable features on an ongoing basis.

Date: March 4, 2020 a ¢ IOC KO

David S. Dessen, Esquire, (PA Bar No. 17627)
DESSEN, MOSES & ROSSITTO

Co-Counsel for Plaintiffs

600 Easton Rd.

Willow Grove, PA 19090

Telephone: (215) 658-1400

Facsimile: (215) 658-2879

Email: ddessen(adms-lawyer.com

John P. Fuller, Esquire, pro hac vice
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Telephone: (305) 891-5199

Facsimile: (305) 893-9505

Email: jpf@fullerfuller.com

Counsel for Plaintiff
Case 2:20-cv-01503-PBT Document1 Filed 03/19/20 Page 11 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

The Independence Project, Inc. CMLACTION

Vv.

Real/Tech Investment Group, L.P. NO;

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
pene complete a Case Management Track Designation Form inall civil casesat the time of

iling the complaint and serve a copy on all defendants. (See§ 1:03 ofthe pian set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk ofcourt and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus— Cases brought under 28 U.S.C.§ 2241 through§ 2255, ( )
(b) Social Security— Cases requesting review ofa decision of the Secretary of Health
and Human Services denying plaintiffSocial Security Benefits. ()

(c) Arbitration— Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos— Cases involving claims for personal injury or property damage from
exposure toasbestos, ()

(e) Special Management— Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense pelea by

 

 

 

thecourt. (Seereverse side ofthis form fora detailed explanationo special
management cases.) ( )
(f) Standard Management- Cases that donot fall into any one ofthe other tracks. (x)
slirleore OD SOs rane
Date ° Attomey-at-law Attorney for
215-496-2902 215-658-0747 ddessen@dms-lawyer.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-01503-PBT Document1 Filed 03/19/20 Page 12 of 12

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

1002 Central Avenue, New Providence, NJ 07974-1030
428 N 2nd Street, Philadelphia, PA 19123
7558 Chester Road, Swarthmore, PA 19081

Address of Plaintiff:
Address of Defendant:

Place of Accident, Incident or Transaction:

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated: _

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [] nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [_] No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No

numbered case pending or within one year previously terminated action of this court?

4. _ Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [] No
case filed by the same individual?

I certify that, to my knowledge, the within case (1 is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above. LQ.
pes 3. [49 | 2020 (O06) A. _

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

 

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
C) 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA 5 2. Airplane Personal Injury
(] 3. Jones Act-Personal Injury 3. Assault, Defamation
Cl] 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent [1 5. Motor Vehicle Personal Injury
|_| 6. Labor-Management Relations (] 6. Other Personal Injury (Please specify):
7. Civil Rights ([] 7. Products Liability
LI 8. Habeas Corpus (J 8. Products Liability — Asbestos

9. Securities Act(s) Cases CJ 9. All other Diversity Cases
H 10, Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify): : ete
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration)

1 _ David S. Dessen , counsel of record or pro se plaintiff, do hereby certify:

 

[] Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

om} 1] 2020 LODGED

Attorney-at-Law / Pro Se Plaintiff Attorney 1.D. # (if applicable}

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
